By the Court.
The evidence objected to was rightly admitted. The complaints of pain do not appear to have been staremems of fact or narrations of past occurrences, but only such exclamations or expressions as usually and naturally accompany, and manifest the existence of, present pain or illness. Bacon v. Charlton, 7 Cush. 581. 1 Greenl. Ev. § 102. The fact that some of these complaints were made since the date of the writ affected their weight only, and not their competency. Barber v. Merriam, 11 Allen, 322. The plaintiff was entitled to recover in this action all the damages, whether before or after the date of the writ, resulting from the injury sued for.
The instructions requested were rightly refused. There was some evidence for the jury that the plaintiff’s daughter and servant had been debauched by the defendant, and thereby rendered less able to perform services for the plaintiff; whether it was sufficient was a question of fact, and not of law. The *577foundation of the action is the loss of service; and the injury to the plaintiff’s feelings as a father is but one element in computing the damages, and need not be specially alleged in the. declaration. Phillips v. Hoyle, 4 Gray, 568.

Exceptions overruled.